Citation Nr: 0421924	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  95-00 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for L4-5 
microdiscectomy, L4-5 bulging disc, L5 radiculopathy for the 
period of April 1990 to June 1992.

2.  Entitlement to a rating in excess of 20 percent for L4-5 
microdiscectomy, L4-5 bulging disc, L5 radiculopathy for the 
period of September 1992 to February 1994.

3.  Entitlement to a rating in excess of 40 percent for L4-5 
microdiscectomy, L4-5 bulging disc, L5 radiculopathy for the 
period of February 1994 to April 1996.

4.  Entitlement to a rating in excess of 60 percent for L4-5 
microdiscectomy, L4-5 bulging disc, L5 radiculopathy from 
April 1996. 

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from February 1978 to April 
1990.

Initially, the Board of Veterans' Appeals (Board) notes that 
the action requested in the remands of September 1992 and 
August 1999 have been accomplished to the extent possible and 
that this matter is now ready for final appellate 
consideration.  The Board would further note that while the 
September 1992 remand concerned only entitlement to a rating 
in excess of 10 percent for the veteran's low back disability 
and was identified by an earlier docket number, it is clear 
from the record and the substantive appeal dated in January 
1995, that the veteran's original April 1990 claim was the 
subject of the Board's September 1992 remand and has 
thereafter been continually prosecuted by the veteran.  Thus, 
although the veteran has since been granted an increase to 20 
percent in June 1994 from April 1990 and after September 
1992, a 40 percent rating from February 1994, and a 60 
percent rating in September 1997 from April 1996 (with the 
exception of a 100 percent temporary rating in March 1997), 
the veteran has continued his appeal, and all of these issues 
are currently before the Board for consideration.  The Board 
has separated the issue of entitlement to an increased rating 
into separate issues with respect to each relevant time 
period to better address the issues pertaining to each time 
period.  


FINDINGS OF FACT

1.  With respect to the period of April 1990 to June 1992, 
the veteran's low back disorder was manifested by symptoms 
that more nearly approximate pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
radiculopathy with characteristic pain and demonstrable 
muscle or other neurological findings appropriate to the site 
of the diseased disc with little intermittent relief.

2.  With respect to the period of September 1992 to February 
1994, the veteran's low back disorder was manifested by 
symptoms that more nearly approximate pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic radiculopathy with characteristic 
pain and demonstrable muscle or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.

3.  With respect to the period of February 1994 to April 
1996, the veteran's low back disorder was manifested by 
symptoms that more nearly approximate pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic radiculopathy with characteristic 
pain and demonstrable muscle or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.

4.  With respect to the period after April 1996, the 
veteran's low back disorder was manifested by symptoms 
consistent with pronounced intervertebral disc syndrome but 
not ankylosis of the lumbar spine.

5.  The veteran has a service-connected disability of such a 
nature and severity that he is currently prevented from 
engaging in all forms of substantially gainful employment 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  With respect to the period of April 1990 to June 1992, 
the criteria for a 60 percent, but not higher, rating for L4-
5 microdiscectomy, L4-5 bulging disc, L5 radiculopathy, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (in effect prior to September 2002).

2.  With respect to the period of September 1992 to February 
1994, the criteria for a 60 percent, but not higher, rating 
for L4-5 microdiscectomy, L4-5 bulging disc, L5 
radiculopathy, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect 
prior to September 2002).

3.  With respect to the period of February 1994 to April 
1996, the criteria for a 60 percent, but not higher, rating 
for L4-5 microdiscectomy, L4-5 bulging disc, L5 
radiculopathy, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect 
prior to September 2002).

4.  With respect to the period after April 1996, the criteria 
for a rating higher than 60 percent for L4-5 microdiscectomy, 
L4-5 bulging disc, L5 radiculopathy, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (in effect before and after September 2002), 5243 
(in effect after September 2003).

5.  The veteran is unemployable by reason of service-
connected disability.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.340, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) (VCAA).  In this regard, the veteran 
was furnished with correspondence and multiple statements of 
the case and supplemental statements of the case in which he 
was advised of the evidence necessary to substantiate his 
claim and the respective obligations of the Department of 
Veterans Affairs (VA) and the veteran in obtaining that 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, the Board finds that the veteran has been furnished 
with the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent treatment 
records that have not been obtained or that are not 
adequately addressed in documents and records contained in 
the claims file.  In addition, to the extent the veteran has 
been granted increased ratings to 60 percent for periods 
prior to April 1996 and also granted a total disability 
rating based on individual unemployability, any failure to 
notify or develop the claims cannot be considered prejudicial 
to the veteran. 

Although the VCAA notice and other relevant communications 
regarding notice and development came after the initial 
denial of the claim for increased rating in November 1990, 
and do not specifically request that appellant provide any 
evidence in the veteran's possession that pertains to the 
claim as addressed in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004), as demonstrated by the foregoing 
communications from the regional office (RO), the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertinent to his claim.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board additionally notes that the veteran has been 
afforded multiple examinations to ascertain the severity of 
his service-connected low back disorder throughout the 
pendency of his claim on appeal, and the Board is also in the 
possession of extensive hospital and outpatient treatment 
records that further enable the Board to assess the extent 
and severity of the disability in the low back during all of 
the relevant time periods.  

Accordingly, based on all of the foregoing, the Board finds 
that remand for further notice and/or development in this 
matter under the VCAA is not necessary.  


I.  Background

Service connection for recurrent low back pain with symptoms 
of right lumbar radiculopathy was originally granted by a 
November 1990 rating decision, at which time a 10 percent 
rating was assigned, effective from April 1990.  Then-current 
evidence was noted to include January and February 1990 
treatment records that revealed impressions of disc disease 
and sacralization of L5, and that VA orthopedic examination 
revealed forward flexion to 80 degrees, extension and lateral 
bending bilaterally of 40 degrees, and a diagnosis of 
recurrent low back pain with symptoms of right radiculopathy.

A VA treatment record from February 1991 reflects that the 
veteran was seen the previous July with complaints of 
recurrent low back pain with symptoms of lumbar radiculopathy 
and was given medication that did not provide any relief.  
The veteran currently complained of sharp radiating pain down 
the left leg and examination revealed tense, tender left 
lumbosacral muscles and decreased range of motion actively.  
Although neurological examination was noted to be intact, X-
rays were interpreted to reveal sacralization of L5 and mild 
L5, S1 degenerative changes.  The assessment was low back 
pain probably related to L5, S1 degenerative changes.

At the veteran's personal hearing in May 1991, the veteran 
testified that his back disability symptoms had increased and 
he now experienced limitation of his daily activities because 
of severe pain and muscle spasms.

VA records from January 1992 revealed that the veteran 
complained of consistent and progressive sciatica over the 
previous 18 months, and VA magnetic resonance imaging (MRI) 
in March 1992 was interpreted to reveal moderately large 
right L4-5 herniated nuclear pulposus.  Several days later, 
treatment records reflect that the veteran could no longer 
tolerate the pain and wished to be considered for surgery, 
and there is a statement that the veteran was totally 
disabled from gainful employment due to the slipped disc in 
his back.  Several days later, there was a diagnosis of 
chronic radiculopathy with sciatica.  

June 1992 VA hospital records reflect that the veteran was 
admitted at the beginning of the month for a right L4-5 
microdiscectomy and during the surgery, it was noted the disc 
was not herniated but was bulging and mildly compressing the 
nerve root.  Postoperatively, it was noted that the veteran 
continued to have some amount of right leg pain, but that 
this improved prior to discharge.  

A VA hospital discharge summary from August 1992 reflects 
that the veteran was admitted for feelings of nervousness and 
tenseness because of his chronic back condition.  The veteran 
indicated that he had been unable to continue his employment 
secondary to his back condition.  

VA treatment records from the end of August 1992 indicate 
that the veteran continued to complain of chronic low back 
pain with radiation into the right lower extremity.  

VA spine examination in November 1992 revealed that the 
veteran continued to describe pain in the lower back with 
spasms and slightly radiating pain in the back of the thigh 
to the knee.  Examination revealed a well-healed incisional 
scar in the lumbosacral area.  Mild spasm was noted in the 
lower back, and flexion beyond 70 degrees was indicated to be 
painful.  The diagnosis was chronic low back pain with status 
post L4-5 microdiscectomy for L4-5 bulging disc and L5 
radiculopathy in June 1992.  

VA treatment records from February 1993 reflect that the 
veteran reported little relief as a result of the June 1992 
surgery, actually noting that the pain was worse, with 
constant burning pain following prolonged sitting and 
standing.  Examination revealed an antalgic gait with 
mobility decreased in all directions with pain.  The 
impression was chronic pain syndrome status post laminectomy.  
The plan was for the veteran to use a transcutaneous 
electrical nerve stimulation (TENS) unit and home program 
with exercise mechanics.

At the veteran's personal hearing in October 1993, the 
veteran testified that he could no longer engage in the 
activities associated with his occupation of being a chef in 
an institutional environment (transcript (T.) at pp. 2-3).  
Activities associated with his occupation included standing 
for long periods and carrying large items (T. at pp. 3-4).  
The veteran continued to experience radiating back pain (T. 
at pp. 6-7).  He was able to stand comfortably for only five 
or six minutes (T. at p. 8).  He experienced muscle spasms on 
a daily basis (T. at pp. 12-13).  The pain continued to 
radiate down the right side (T. at p. 13).  He was currently 
being treated at the rate of once a month (T. at p. 14).  

VA treatment records from June 1993 indicate that the veteran 
reported that his back pain was worse since his June 1992 
surgery.  In October 1993, the veteran was issued an 
orthopedic back brace.  

In the veteran's application for increased compensation based 
on unemployability filed in December 1993, the veteran noted 
that he had last worked full time in April 1990 and that he 
had become disabled to work in December 1993.  Between July 
and December 1993, he had worked an average of 20 hours a 
week.  He asserted that his major service-connected 
disability was his back problem.  He further noted that he 
had a high school education and no other training other than 
what he received in the military.  

A notification of personnel action, dated in January 1994, 
reflects that the veteran resigned from his position as a 
chef due to intense back pain.  

A March 1994 discharge summary reflects that the veteran was 
admitted in February 1994 for epidural block.  

VA spine examination in April 1994 revealed that the veteran 
reported constant lower back pain with radiating pain down 
the right leg to the knee with some tingling sensation and 
burning sensation in the right thigh to the knee.  He 
indicated that he continued to be unable to work and was 
unable to do "anything."  Examination revealed that the 
veteran wore a back brace and that there was some tenderness 
over and around the veteran's lumbar incisional scar.  Muscle 
spasm was again noted.  Severe restriction of movements was 
also noted secondary to and associated with pain, with 
forward flexion at 20 degrees, backward extension and 
bilateral rotation at 10 degrees, and bilateral lateral 
flexion at 10 to 20 degrees.  Deep tendon reflexes on the 
right were 1+ in the quadriceps and sluggish in the right 
ankle.  The diagnosis included status post lumbar 
discectomy/laminectomy and chronic low back pain syndrome.  
In his remarks, the examiner indicated that the veteran had 
epidural block in the hospital but still continued to have 
pain.  

VA outpatient records from May 1994 indicate that the veteran 
continued to complain of radiating back pain, with a burning 
sensation going from the back to the buttocks.  In June 1994, 
walking was noted to be difficult.  

A VA discharge summary from July 1994 reflects that the 
veteran was receiving epidural blocks for pain management.  
The impression included degenerative disc disease.  

VA spine examination in January 1995 revealed that since his 
June 1992 surgery, the veteran indicated that he had epidural 
blocks and physical therapy on a number of occasions with 
hospitalizations.  The veteran continued to use a back brace.  
He also wore knee braces.  He had not been employed since he 
submitted a resignation in December 1993.  Examination 
revealed slow ambulation with periodic slight dragging of the 
right leg.  Some muscle spasm was noted, associated with 
movements of the thoracolumbar spine.  His incisional scar 
was noted to be nontender.  There was tenderness over the 
lower lumbar spine and sacral area, and slight tenderness was 
noted to the right of the lumbosacral spine.  Forward flexion 
was limited to 30 degrees and backward extension and 
bilateral lateral flexion and rotation were limited to 20 
degrees.  Deep tendon reflexes continued to 1+ in the knees 
and sluggish in the ankles.  The diagnosis was failed back 
syndrome with chronic severe low back pain and previous 
lumbar laminectomy.

At the veteran's personal hearing in May 1995, the veteran 
indicated that he sought employment through both the Alabama 
State Employment Service and vocational rehabilitation at VA, 
but the employment service could not find him anything, and 
the representative at VA said the veteran would likely fall 
out of any program (T. at p. 4).  The veteran continued to 
complain of radiating low back pain (T. at pp. 4-5).  

In February 1996, the veteran was awarded Social Security 
Administration (SSA) disability benefits for severe 
impairments that included status post lumbar disc surgery and 
degenerative disc disease.  

Private medical records from January to April 1996 reflect 
that in January 1996, the veteran complained that nothing had 
provided lasting relief of his low back pain.  It was noted 
that the veteran had been a chef and caterer until 1993 when 
he had to stop because of his back.  In April 1996, MRI of 
the lumbar spine was interpreted to reveal herniated nucleus 
pulposus at L4-5 on the right.  It was believed that the 
veteran had developed scar tissue at L4-5, and additional 
surgery was to be considered.  

VA spine examination in November 1996 revealed that the 
veteran still complained of radiating low back pain.  He also 
continued to wear a back brace during the day.  Examination 
continued to reveal some muscle spasm and forward flexion, 
lateral flexion and bilateral rotation was limited to 20 
degrees.  Backward extension was limited to 10 degrees.  
Marked pain was noted on all motion of the lumbar spine.  The 
diagnosis was failed back syndrome with chronic low back 
pain, status post lumbar laminectomy.  

Private medical records from March 1997 reflect that the 
veteran underwent a right partial lumbar laminectomy at L4-5 
with exploration of the epidural space using magnification, 
mesial facetectomy, foraminotomy, and removal of recurrent 
disc.  

A private operative report from December 2000 reflects that 
the veteran received the implantation of two epidural spinal 
cord stimulators, and a discharge summary from February 2001 
indicates the implantation of a morphine pump.  Although a 
February 2001 report from the physician who performed the 
February 2001 operation indicates that the veteran suffered 
no adverse effects from this procedure, notations of the 
veteran on this report reflect that he did have complications 
following the surgery. 

VA spine examination in May 2001 revealed that the veteran 
complained of pain his lower back that radiated to his hips 
and buttocks.  It was noted that the veteran had been able to 
go to C. Bible College for three years where he still needed 
2 years for his bachelor's degree, but that vocational 
rehabilitation had been denied on four occasions.  Physical 
examination revealed a scar over the surface of an implanted 
pump.  The veteran was also observed to change positions 
frequently while sitting.  Flexion was to 35 degrees actively 
and 50 degrees, passively.  Extension and left lateral 
bending was to 30 degrees, and right lateral bending was to 
25 degrees.  It was the examiner's overall impression that 
the veteran was status post a right L4-5 microdiscectomy and 
partial right laminectomy at L4-5 with no objective findings 
pertaining to back pathology at this time.  While the 
examiner noted that the veteran wore an implanted epidural 
morphine pump, the examiner further indicated that the 
veteran did his own gardening and kept the grounds of his 
lawn, attended college, and worked actively in the ministry.  
It was the examiner's opinion that there was no objective 
reason from a neurological or orthopedic perspective why the 
veteran's service-connected back disability negatively 
impacted his ability to work for gainful employment other 
than in heavy manual labor.

A private operative report from September 2001 reflects that 
that the veteran's morphine pump was removed due to unwanted 
side effects.  


II.  Rating Criteria and Analysis

Turning first to the period of April 1990 to June 1992, the 
Board notes that this entire period is characterized by 
worsening low back pain with radiculopathy, for which the 
veteran ultimately sought relief by way of surgery in June 
1992.  During this period, the Board also notes that there 
were continuing complaints of tense, tender muscles and a 
medical statement from March 1992 opines that the veteran was 
totally disabled from gainful employment due to his slipped 
disc.  Consequently, since the rating criteria for 
intervertebral disc syndrome at that time, provided for a 40 
percent rating for severe recurring attacks with intermittent 
relief and a 60 percent rating for pronounced persistent 
symptoms compatible with sciatic radiculopathy with 
characteristic pain and demonstrable muscle or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief, the Board will give the 
veteran the benefit of the doubt, and find that during the 
period leading to the veteran's June 1992 low back surgery, 
his symptoms were pronounced with little relief, and that he 
is therefore entitled to a 60 percent rating for his service-
connected low back disability for the period of April 1990 to 
June 1992.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (in 
effect prior to August 2002).  As this was the highest 
criteria available at that time for pronounced intervertebral 
syndrome, the Board finds that there is no basis to award an 
even higher rating for this disability during this time 
period and that a higher or separate rating for the veteran's 
pain is not indicated, as the veteran's pain is contemplated 
by the newly assigned rating, and to assign a higher or 
separate rating for the same symptom would constitute 
prohibited pyramiding.  It has also been held that even when 
the Board erred in failing to consider functional loss due to 
pain, if it did so when the current rating was the maximum 
disability rating available for limitation of motion, remand 
was not appropriate.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  

With respect to the period of September 1992 to February 
1994, the Board notes that the claim continues to be governed 
by the criteria relating to disc disease in effect prior to 
August 2002, and that the evidence during this period 
reflects little, if any, relief resulting from the June 1992 
surgery.  In fact, spasm was still noted in November 1992, 
the veteran was issued a TENS unit in February 1993, the 
veteran was issued an orthopedic back brace in October 1993, 
and the veteran resigned from employment with C. T. Golf 
Course as a result of his chronic back pain.  Accordingly, 
once again giving the veteran the benefit of the doubt, the 
Board finds that overall, the veteran's symptoms prior to the 
June 1992 surgery did not show significant improvement after 
the surgery, and that the rating of 60 percent should also be 
assigned to this disability for the period of September 1992 
to February 1994.  As for an even higher rating for his 
period, the Board again notes that the 60 percent rating is 
the highest rating available under the "old" criteria for 
intervertebral disc syndrome and that a higher or separate 
rating for pain is not indicated, as the veteran's pain is 
contemplated by the newly assigned rating, and to assign a 
higher or separate rating for the same symptom would 
constitute prohibited pyramiding.  See also Johnston, supra.

With respect to the period of February 1994 to April 1996, 
the Board again notes that this period is governed by the 
"old" rating criteria for disc disease, and that the 
evidence for this period also documents little relief from 
his 1992 surgery, and the veteran's receipt of several 
epidural blocks beginning in February 1994.  In addition, the 
veteran continued to wear a back brace and muscle spasm was 
noted on VA examination in April 1994 and January 1995.  
Thus, once again giving the veteran the benefit of the doubt, 
the Board will find that the rating of 60 percent should also 
be assigned to this disability for the period of February 
1994 to April 1996.  As for an even higher rating for his 
period, the Board again notes that the 60 percent rating is 
the highest rating available under the "old" criteria for 
intervertebral disc syndrome and that a higher or separate 
rating for pain is not indicated, as the veteran's pain is 
contemplated by the newly assigned rating, and to assign a 
higher or separate rating for the same symptom would 
constitute prohibited pyramiding.  See also Johnston, supra.

The Board further notes that although findings in the April 
1994 included tenderness over and around the veteran's lumbar 
incisional scar, such tenderness has not been demonstrated to 
be chronic in nature and was specifically found not to exist 
at the time of subsequent VA examination in January 1995.  
Consequently, the Board does not find that the veteran is 
entitled to a separate 10 percent rating for this period for 
a tender and painful scar pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (in effect prior to August 2002).  

As for the period after April 1996, although the Board notes 
that it may now consider the "new" rating criteria 
applicable to injuries of the spine after its effective date 
of August 2002, the applicability of these criteria will not 
further assist the veteran's claim.  More specifically, the 
medical evidence throughout the pendency of the claim has 
consistently shown no fixed deformity of the spine.  
Consequently, since the criteria for the spine still only 
permit a higher rating of 100 percent for ankylosis or 
residuals of vertebra fracture causing spinal cord 
involvement, the veteran to be bedridden, or the veteran to 
wear long leg braces, there is no basis for a rating in 
excess of 60 percent after April 1996.  Therefore, the Board 
finds that a preponderance of the evidence is against a 
rating in excess of 60 percent from April 1996.

Finally, the veteran is also seeking a total disability 
rating for compensation purposes based on individual 
unemployability due to service-connected disability.  The 
veteran, who received a high school education and has now 
attended C. Bible College for several years, and has work 
experience as a chef and caterer in an institutional 
environment, is service-connected solely for his L4-5 
microdiscectomy, L4-5 bulging disc, L5 radiculopathy, rated 
60 percent disabling.  The question for consideration is 
whether the numerous manifestations of the veteran's service-
connected disability, preclude his employment.  The veteran 
has not been gainfully employed since he resigned from a 
position as a chef in December 1993.  The evidence in the 
record essentially documents that as of December 1993, the 
veteran had not done any other kind of work and had done 
after service on a part time basis.  A VA medical statement 
dated in March 1992 indicates that the veteran was totally 
disabled from gainful employment due to the slipped disc in 
his back.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. § 
3.341 (2003).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For 
purposes of a total rating based on individual 
unemployability, disabilities affecting a single body system 
such as the digestive system will be considered one 
disability.  The existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages for the service-connected 
disability or disabilities are met and in the judgment of the 
rating agency, such service-connected disabilities render the 
veteran unemployable.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment.  Id.  Marginal employment generally shall 
be deemed to exist when the earned annual income of the 
veteran does not exceed the amount established by the United 
States Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person, and consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.

For purposes of 38 C.F.R. § 4.16(a), the veteran has a single 
disability which at all times relevant herein, has been rated 
as 60 percent disabling.  Therefore, the veteran is eligible 
for consideration for a total rating for individual 
unemployability under 38 C.F.R. § 4.16(a), and the remaining 
issue is whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disability.

In this case, the Board finds that the veteran is 
unemployable because of his service-connected disability.  
The veteran is currently unemployed and has been unemployed 
since December 1993.  In addition, it is clear that a medical 
examiner in March 1992 noted the veteran's disc problem and 
found that it rendered him unable to pursue gainful 
employment.  In this regard, although the Board recognizes 
the recent opinion of another VA examiner who opined that the 
veteran was not precluded from gainful employment with the 
exception of heavy manual labor, the Board finds that the 
examiner's conditional response renders his opinion less 
persuasive.  

More specifically, the Board finds that at this point in 
time, the veteran has yet to finish his studies in order to 
have realistic current career alternatives, and that the only 
field in which he does have training and experience involves 
periodic heavy lifting.  Thus, the Board finds that the May 
2001 spine examiner has indirectly found that the veteran is 
currently precluded from work in the field in which he has 
the most background and experience.  In addition, the Board 
is impressed by the fact that the veteran has made numerous 
efforts at vocational rehabilitation (without being able to 
locate his vocational rehabilitation file, the Board finds 
that it has no option but to give the veteran the benefit of 
the doubt regarding his assertions in this regard), and 
should not be penalized for his efforts at furthering his 
education in the face of his service-connected disability.  
Moreover, while the Board recognizes that the May 2001 
examiner went further, and found no objective evidence of 
current orthopedic disability, the Board has examined the 
evidence longitudinally, and finds that there is ample 
objective evidence of continuing significant disability, with 
recurrent findings of muscle spasm and disc bulging, in 
addition to the need for epidural blocks, a morphine pump, a 
back brace, and surgical intervention.  

Therefore, giving the veteran the benefit of the doubt, the 
Board finds that a total rating based on individual 
unemployability is warranted in this matter.


ORDER

Entitlement to a 60 percent rating for L4-5 microdiscectomy, 
L4-5 bulging disc, L5 radiculopathy for the period of April 
1990 to June 1992 is granted.

Entitlement to a 60 percent rating for L4-5 microdiscectomy, 
L4-5 bulging disc, L5 radiculopathy for the period of 
September 1992 to February 1994 is granted.  

Entitlement to a 60 percent rating for L4-5 microdiscectomy, 
L4-5 bulging disc, L5 radiculopathy for the period of 
February 1994 to April 1996 is granted.

Entitlement to a rating in excess of 60 percent for L4-5 
microdiscectomy, L4-5 bulging disc, L5 radiculopathy after 
April 1996 is denied.



Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



